712 N.W.2d 454 (2006)
474 Mich. 1119
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Thomas WILLIAMS, Jr., Defendant-Appellant.
Docket No. 129842. COA No. 257357.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the October 13, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.